Wedell, J.
(concurring): I deem it unnecessary to add much to the well-written majority view by Mr. Justice Hoch. There are, however, a few thoughts that seem worthy of emphasis.
*88Careful consideration of the question presented, to my mind, compels an affirmance of the judgment. I agree the question presented is whether the injury was the result of an “accident” within the meaning of that term as contemplated by our compensation law. I have no doubt it was. The fact the employer may have knowledge of the dangerous machinery or equipment and fails to guard against it does not mean an injury resulting therefrom is not an “accident.” All that is necessary to make the injury accidental' under the act is that it be undesigned, sudden and unexpected insofar as the workman is concerned. A few of the decisions so holding are Gilliland v. Cement Co., 104 Kan. 771, 180 Pac. 793; Barker v. Shell Petroleum Corp., 132 Kan. 776, 297 Pac. 418. In the Gilliland case it was said:
“In this instance all the characteristics of an accident were present. The occurrence was sudden, unexpected, and undesigned by the workman." (p. 773.) (Emphasis supplied.)
In the Barker case, supra, we said:
“In the case at bar the incident was an untoward event, not expected or designed by the workman." (p. 783.) (Emphasis supplied.)
The injury in the instant case being accidental in character it was covered by the act and was compensable only according to its terms.
Another reason for concluding our compensation act covers this accidental injury is that under the liberal construction we have given the act for the- benefit of the workman it is not necessary the injury should result directly from a peculiar hazard of the employment. In order to hold the employer liable it is sufficient if the injury is incidental to the employment. A few of our decisions to that effect are White v. Stock Yards Co., 104 Kan. 90,177 Pac. 522; Tierney v. Telephone Co., 114 Kan. 706, 709, 220 Pac. 190; Mathis v. Ash Grove L. & P. C. Co., 127 Kan. 93, 97, 272 Pac. 183; Pegg v. Postal Telegraph-Cable Co., 129 Kan. 413, 283 Pac. 58; Fairchild v. Prairie Oil & Gas Co., 138 Kan. 651, 27 P. 2d 209; Wetlaufer v. Howse, 146 Kan. 500, 504, 71 P. 2d 879; Floro v. Ticehurst, 147 Kan. 426, 431, 76 P. 2d 773; Murphy v. I. C. U: Const. Co., 158 Kan. 541, 543-548, 148 P. 2d 771. So, If the instant .injury did not necessarily flow directly from the particular hazards of the employment it did at least occur as an incident of the employment. The result is the employer was liable under the compensation act and the recoverable compensation was measurable by the terms of that act and not otherwise. The employer being liable under the act he is by express statutory provision relieved of other liability.
*89Our compensation act says, “Save as herein provided no such employer shall be liable for any injury for which compensation is recoverable under this act.” (G. S. 1935, 44-501.) (Emphasis supplied.) It should be observed our statute nowhere excludes or excepts from the act injuries which are not accidental insofar as the employer is concerned. Our law says “any injury.” It follows the fact an employer knows, or should know, of the dangerous' condition and fails to guard against it does not relieve him of liability under the act. Our compensation act in express terms limits the remedy of the workman against his employer for an accidental injury to the compensation provided by the act. Whether this limitation is unwise presents a legislative and not a judicial problem.
It is also well to remind ourselves that the lawmakers intended by the compensation act to make certain the workman and his dependents would never be denied compensation for accidental injury. Compensation for such injury was therefore insured irrespective of whether the employer was negligent. Nor may the employer assert assumption of risk, contributory negligence of the workman, or of a fellow workman, as defenses to a claim for compensation. If a workman who is subject to -the act is permitted to elect another remedy — a remedy for damages under the common law — the employer may assert all such defenses with the result that the workman and his dependents frequently may be denied the compensation the lawmakers were determined they should receive. Such a result would be wholly contrary to the policy, intent and purpose of the compensation act.